—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Queens County (Kassoff, J.), dated May 23, 1994, which, after a nonjury trial, is in favor of the defendant and against the plaintiffs dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The trial court’s finding that the defendant exercised due care and did not contribute to the accident that caused the infant plaintiff’s injuries is supported by the record. Ritter, J. P., Altman, Friedmann and Florio, JJ., concur.